On the court’s own motion, the decision of this court handed down April 27, 1944 [ante, p. 971], is amended to read as follows: On argument, the order is modified on the law as follows: By striking from the first ordering paragraph everything following the words “ Constitution of the State of New York”; by striking out the second and third ordering paragraphs; by striking from the fourth ordering paragraph everything following the words “Asa A. Trenehard ” and by inserting in place thereof the following: “ and petitioners Maurice Tishman and Frank G. Van Der Veer are granted”; by striking out the fifth ordering paragraph. As thus modified, the order is unanimously affirmed, with*989out costs. The Constitution does not permit the division of a town in erecting Assembly Districts or the election of Assemblymen at large. Leave to appeal to the Court of Appeals is hereby granted. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.